DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 10/20/2021.
Terminal Disclaimer
The terminal disclaimer filed on 10/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,794,773 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest forming a semiconductor device comprising one or more diode portions arranged to alternate with the one or more transistor portions, a temperature detecting portion extending across the one or more transistor portions and the one or more diode portions, the connecting part of at least one or more external lines arranged around the temperature detecting portion, and one or more external lines and the connecting part embedded with the semiconductor substrate within a housing in combinations with other claim limitations as required by claim 1.
The search of the prior art does not disclose or reasonably suggest forming a semiconductor device comprising one or more diode portions arranged to alternate with the one or more transistor portions, a temperature detecting portion extending across the one or more transistor portions and the one or more diode portions, the connecting part of at least one or more external lines arranged around the temperature detecting portion, and is arranged continuously across the one or more transistor portions and the one or more diode portions in combinations with other claim limitations as required by claim 19.
The dependent claims 3-18 and 20 are allowable by virtue of the dependence upon the claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891